Title: To George Washington from William Livingston, 20 May 1778
From: Livingston, William
To: Washington, George


                    
                        Dear Sir
                        Princeton [N.J.] 20th May 1778
                    
                    My writing to you in dutch on the 17th Instant by Bankson was to prevent his being the wiser for the Contents had he broke open the Letter as I find that his Brother is under some apprehensions that he is suspected, & officiously told me that he could produce a Pass from your Excellency if I desired to see it—I answered that I knew nothing of his Brother, nor had any reason to question his right of passing especially as he was employed by your Excellency. I have since learnt that he has plenty of Gold & Silver—If he had no Business with General Green in his last Jaunt, as he told his Brother he had, it will increase the suspicion against him.
                    
                    I have the Pleasure to inform your Excellency that the recruiting Business here goes on briskly & I doubt not we shall exceed in Men if not in Subscriptions the poor Devils on the other side of the Atlantic I am With the greatest Esteem your Excellency’s Most Obedt Servt
                    
                        Wil: Livingston
                    
                